146 Mich. App. 217 (1985)
379 N.W.2d 428
DRISTY
v.
WATERFORD SCHOOL DISTRICT
Docket No. 76682.
Michigan Court of Appeals.
Decided August 12, 1985.
Fried & Morse (by Marc S. Morse), for plaintiffs.
Puleo & Noeske (by William D. Kahn), for defendant.
Before: R.M. MAHER, P.J., and BRONSON and D.F. WALSH, JJ.
PER CURIAM.
This tort action arises from Diana Dristy's slip and fall on the premises of a building owned and operated by defendant Waterford School District. Diana Dristy sued for medical expenses, lost wages, and pain and suffering. Her husband sued for loss of consortium. A jury in the Oakland County Circuit Court found no cause of action. From the denial of plaintiffs' motion for a new trial or judgment notwithstanding the verdict, plaintiffs appeal.
On January 16, 1979, Diana Dristy visited Mason Junior High School to attend a luncheon sponsored by her daughter's home economics class. Around 1:30 p.m. she exited from the building, walking on a sidewalk covered with light snow. She walked approximately 10 to 14 feet before slipping and falling. While lying on the ground, she observed ice on the walk. Her leg was broken in several places, requiring surgery.
During the trial, plaintiffs' attorney cross-examined the assistant principal in charge of maintenance as to whether "it would be a good idea, or a *220 reasonable idea, a safe idea" to ask for additional staff during periods of heavy snow. Over plaintiffs' objection as to relevance, defendant's attorney then questioned the assistant principal concerning the operating budget and how it was allocated. On recross-examination, plaintiffs' attorney asked the assistant principal if there had ever been any discussion about using emergency discretionary resources to call in additional maintenance personnel or asking the school district, which controlled the budget, for such help. The assistant principal explained that the school had no permission to hire outside help with its emergency discretionary resources, and that it was occasionally able to have a plow or a tractor from central maintenance to assist it, although not on the day on which plaintiff was injured.
In objecting to this testimony on appeal, plaintiffs first assert that testimony as to budgetary matters was not relevant. Plaintiffs suggest that the defendant's statutory duty existed regardless of finances.
While generally immune from tort suit, school districts remain liable for negligent maintenance of entrance walks to buildings under their control. Tilford v Wayne County General Hospital, 403 Mich. 293, 300; 269 NW2d 153 (1978). A governmental agency is liable for bodily injury and property damage resulting from a dangerous or defective condition of a public building if the agency had actual or constructive knowledge of the defect and, for a reasonable time after acquiring knowledge, failed to remedy the condition or to take action reasonably necessary to protect the public against the condition. MCL 691.1406; MSA 3.996(106). Evidence of budgetary matters had a bearing on whether the school district acted within a reasonable time and took action reasonably *221 necessary to alleviate the condition. The evidence was, therefore, relevant. MRE 401.
Plaintiffs further argue that, even if relevant, the evidence of budgetary matters was more prejudicial than probative. Plaintiffs contend it was highly prejudicial because it focused on each juror's ultimate reseponsibility to pay any sums assessed against the district. Nothing in the assistant principal's testimony even alludes to the fact that taxpayers would ultimately bear responsibility for any sums awarded. Plaintiffs suggest that the evidence focused the jury's attention on governmentally immune activities, i.e., allocation of the budget, but, even if this is true, plaintiffs were not prejudiced by this, as the jury specifically found that the condition of the sidewalk was a dangerous condition. Finally, the evidence was first interjected as a result of plaintiffs' questioning. Plaintiffs cannot claim prejudice where the defendant merely more fully developed the subject matter raised by plaintiffs. Rushing v Wayne County, 138 Mich. App. 121, 149; 358 NW2d 904 (1984). We affirm the trial judge's decision that this evidence was relevant and not unduly prejudicial.
Plaintiffs also assign as error the trial court's failure to give requested jury instructions concerning a landowner's duty to business invitees, SJI2d 19:03 and 19:05. Requested Michigan Standard Jury Instructions must be given in civil cases if they are applicable and accurately state the law. GCR 1963, 516.6(2). The trial judge in this case correctly concluded that the requested jury instructions were not applicable.
When engaged in a governmental function, governmental agencies are immune from all tort suits except as provided by the Legislature. MCL 691.1407; MSA 3.996(107). Consequently, all common-law *222 tort liability is eliminated and replaced with statutory liability in limited situations. The statute makes the agency equally liable for injuries to all members of the public, regardless of their status, so it is irrelevant whether the injured party was an invitee or licensee. The trial judge was correct in reading the statute instead of reading the requested jury instructions on business invitees. See Rushing v Wayne County, supra, p 149.
Plaintiffs contend that, if the court were going to read a statute, it should have read the statute regarding defective highways, MCL 691.1402; MSA 3.996(102). We disagree. The defective building theory of liability, MCL 691.1406; MSA 3.996(106), applies to sidewalks used for entrance or exit from a public building. Tilford v Wayne County General Hospital, supra, p 300. Finally, any error caused by the trial court's failure to read the portion of the statute creating a presumption of knowledge of the dangerous condition was harmless. Testimony clearly indicated that the employees of the school district knew of the dangerous condition. The only question for the jury was whether defendant took reasonable steps to protect the public from the danger. We find no error in the instructions given.
Contrary to plaintiffs' assertion, the jury's decision was supported by the evidence, and the trial court did not abuse its discretion in denying plaintiffs' motion for a new trial or a judgment notwithstanding the verdict. Bell v Merritt, 118 Mich. App. 414, 422; 325 NW2d 443 (1982), lv den 417 Mich. 954 (1983).
Affirmed.